Citation Nr: 0121900	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for acute abdominal 
pain, to include a duodenal ulcer.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cardiovascular 
disease.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from October 1963 to September 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for PTSD 
is addressed in the REMAND following the ORDER in this 
decision.



FINDINGS OF FACT

1.  An unappealed June 1996 rating decision denied service 
connection for abdominal pain and for cardiovascular disease.

2.  Evidence received subsequent to the June 1996 rating 
decision is cumulative and redundant of evidence previously 
of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for abdominal pain (also claimed as an 
ulcer) and for cardiovascular disease.



CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied service 
connection for abdominal pain and for cardiovascular disease 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(2000).

2.  New and material evidence has not been presented to 
reopen claims for entitlement to service connection for 
abdominal pain (also claimed as a duodenal ulcer) and for 
cardiovascular disease.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's request that his 
claims for entitlement to service connection for 
cardiovascular disease, and for abdominal pain, to include a 
duodenal ulcer, should be reopened and granted on the basis 
of new and material evidence.  

Initially, the Board notes that in January 2001, the veteran 
appeared at a hearing before the Board, via videoconference 
techniques.  At that hearing and subsequent to that hearing, 
additional evidence was received in support of the veteran's 
claims on appeal, along with a waiver of RO consideration of 
that evidence.  See 38 C.F.R. § 20.1304(c) (2000).  Thus, the 
Board will proceed with appellate review.

A review of the claims file reveals that these claims were 
previously denied by the RO in a June 1996 rating decision.  
The veteran was notified of that decision and his appellate 
rights by VA letter also dated in June 1996, but he did not 
appeal that decision and it became final.  See 38 U.S.C.A. 
§ 7105(a)(c) (West 1991).  In July 1999, the RO received the 
veteran's request to reopen his claims for service connection 
for PTSD, duodenal ulcer, and heart disease.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (which eliminates 
the concept of a well-grounded claim).

The Board notes that during the pendency of this appeal there 
was a change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the RO has informed 
the veteran of the evidence needed both to reopen his claim 
and to establish service connection, as set forth in various 
rating decisions and letters, a Statement of the Case, and 
Supplemental Statements of the Case.  As such, the Board 
finds that although the RO did not have an opportunity to 
directly apply the VCAA, the requirements under that law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established by presumption for 
certain chronic diseases specified by statute, including 
peptic ulcers (gastric or duodenal), and cardiovascular-renal 
disease, including hypertension, if evidence establishes that 
they were manifest to a compensable degree (usually 10 
percent) within an applicable time period (usually within one 
year from the date of service separation).  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The basis of the RO's June 1996 denial was that although 
there was in-service treatment for acute abdominal pain, 
there was no permanent residual or chronic disability shown.  
The RO also found that while the veteran's discharge 
examination report showed a duodenal ulcer, x-rays on service 
separation showed no ulcer craters, or any other evidence to 
show that the veteran actually had an ulcer.  In regard to 
the claim for service connection for cardiovascular disease, 
the RO found that the evidence failed to establish any 
relationship between cardiovascular disease and any disease 
or injury during military service.  

The evidence present at the time of the June 1996 rating 
decision included the veteran's service medical records, and 
post-service private medical records dated from approximately 
February 1994 to December 1994.  In summary, the private 
medical records reflect clinical findings of coronary artery 
disease, hypertension, angina, and status post four vessel 
coronary artery bypass graft.  Additionally, an August 1994 
record from the Memorial Hospital of Southern Oklahoma 
reflects a history of peptic ulcer disease and reflux, but it 
was noted that the reflux was well controlled with Tagamet.  
The records are dated long after the veteran's separation 
from service, and they are silent as to any causal or 
etiological relationship between any current cardiovascular 
disease, and/or a stomach disorder (or ulcer), and an 
incident of the veteran's active service.  

Following the June 1996 rating decision, much evidence has 
been associated with the veteran's claims file.  However, a 
large portion of that evidence pertains to the veteran's 
treatment for a psychiatric disorder.  In regard to the 
evidence that specifically addresses a cardiovascular 
disorder, a stomach disorder, or an ulcer, those records are 
summarized as follows.  

A private medical record from the Carl Albert Hospital dated 
in July 1987 reflects that the veteran underwent an upper GI 
series, which reflect findings compatible with duodenal ulcer 
disease.  A private medical record from the CNHC Ardmore 
Clinic dated in December 1981 reveals hypertension, rule out 
coronary artery disease.  A record from the same clinic dated 
in dated in August 1991 reveals an irregular heartbeat and a 
duodenal ulcer.  

In January 2001, the veteran presented testimony at a hearing 
before the Board.  The veteran testified that he was treated 
for hypertension immediately after he was discharged from 
service.  He stated that he was treated by his family doctor, 
but that he was not able to obtain those records, as the 
doctor had passed away.  He stated that he first started 
taking medication for hypertension in 1967, but he could not 
remember what kind of medicine.  As to the claim for service 
connection for an ulcer, the veteran stated that he had an 
upper gastrointestinal series performed in service, which 
identified an ulcer.  He related that he has been receiving 
treatment for an ulcer since service separation.  

At that hearing, the veteran presented 2 bound volumes of 
additional medical evidence (both VA and non-VA), reflecting 
medical treatment in the 1980s and 1990s, some of which was 
duplicative of records already in the claims file.  In 
summary, that evidence contains some notations regarding a 
cardiovascular disorder and an ulcer, but there are no 
clinical findings or opinions as to the etiology of those 
conditions or the date of onset.

Other than the foregoing, as well as some other statements 
from the veteran, there is no other evidence concerning an 
ulcer, stomach disorder, or cardiovascular disease.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the June 1996 final rating 
decision.  However, the Board finds that such evidence is not 
"new and material" within the meaning of VA legislation, 
and as such, there is no basis to reopen the claims for 
service connection.  

Some of the evidence associated with the file after the June 
1996 rating decision may be "new," in the sense that it was 
not previously of record, such as the private medical records 
reflecting treatment in the 1980s.  However, the evidence is 
essentially cumulative or redundant of evidence present in 
the file at the time of the June 1996 final rating decision.  
In that regard, at the time of the June 1996 decision, the 
record contained evidence of a current cardiovascular 
disorder and an ulcer, also noted as reflux.  However, the 
evidence missing at that time was any evidence that either 
claimed disorder had its onset during the veteran's active 
service, or during the first post-service year.  Moreover, 
the evidence did not show a causal or etiological 
relationship between any presently diagnosed disorder and an 
incident of the veteran's active service.  Notably, such 
evidence is still not in the claims file.  Rather, the 
evidence simply shows that the veteran has had treatment for 
the claimed disorders many years following service.  As such, 
the Board finds that the "new" evidence is not material, 
and not so significant that it must be considered to evaluate 
the merits of the veteran's claims for service connection.  

The Board acknowledges the veteran's statements and testimony 
of record that he was treated for high blood pressure 
immediately following service and that he was diagnosed with 
an ulcer in service.  However, his statements are for the 
most part cumulative of statements and contentions previously 
of record.  Moreover, the veteran's statements are not 
"material" evidence since, as a layman, he is not competent 
to give a medical opinion on the diagnosis or etiology of a 
disorder, and as such, his statements on such matters do not 
constitute material evidence to reopen his claim for service 
connection.  See Moray v. Brown, 5 Vet. App. 211 (1993).

In short, the Board finds that new and material evidence has 
not been presented to reopen the claims for service 
connection for acute abdominal pain, to include a duodenal 
ulcer, or for cardiovascular disease, and the appeal is 
denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for acute abdominal pain, to 
include a duodenal ulcer, and the appeal is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for cardiovascular disease, and 
the appeal is denied.


REMAND

The veteran is also requesting that the Board reopen a claim 
for service connection for PTSD.  Upon a preliminary review 
of the record, the Board finds that there may be additional 
Government records that have not yet been associated with the 
claims file, and which may be significant to determining 
whether the claim for service connection for PTSD should be 
reopened.

The veteran has indicated that he served in the 8th Radio 
Research Unit in Phu Bia, South Vietnam from approximately 
November 1964 to October 1965.  His duties were to monitor 
and intercept enemy radio signals.  His duties also included 
occasionally performing guard duty, which required carrying 
an M-60.  A summary of the veteran's claimed stressors (based 
on various statements and hearing testimony in the record) 
reported by him reveals the following: a startled response to 
sirens, which used to warn of enemy attacks; seeing a Marine 
who had a leg blown off in a mine field; witnessing a 
Vietnamese man on his bike go over a cliff; mortar attacks 
approximately three times a month; seeing body bags stored in 
the cooler with the beer; working on burial detail in Saigon 
(carrying body bags); and befriending an Australian warrant 
officer, whom the veteran presumes was later killed in an 
explosion.  

The veteran has indicated that he cannot remember names of 
people wounded or killed, or precise dates of events.  At the 
January 2001 BVA hearing, the veteran testified that another 
stressful event occurred when their unit tried to warn a base 
south of Saigon about an attack, but they were not taken 
seriously, and the base was attacked with many casualties.  
The veteran stated that this probably occurred during the 
summer.  

In reviewing the volumes of additional evidence that was 
received at the Board in January 2001, it appears that the 
veteran's representative has been in contact with the 
Department of the Army, U.S. Armed Services Center for 
Research of Unit Records USASCRUR, in attempts to confirm the 
veteran's claimed stressors.  A September 1999 letter from 
the USASCRUR to the veteran's representative provides 
information regarding other locations that may have records 
to help substantiate the veteran's claimed stressors.  The 
letter indicates that Morning Reports (MR's), which can be 
used to verify daily personnel actions, may be obtained from 
the Director, National Personnel Records Center (NPRC).  
Additionally, the letter indicates that the veteran may 
request records from the Radio Research Unit by writing to 
the Commander, U.S. Army Intelligence Unit.  It does not 
appear from the record that attempts have been made to locate 
records from either of the above-noted sources.  In fact, a 
more recent letter from the USASCRUR to the veteran's 
representative (dated in March 2001, and received at the 
Board in April 2001), again suggests that a search be made 
for records from the Radio Research Units and for Morning 
Reports, by contacting the U.S. Army INSCOM and the NPRC.

The Board notes that the veteran's DA Form 20 is not in his 
claims file.  A review of the record reveals that in December 
1995, the RO requested this form from the NPRC.  However, in 
a September 1996 response, it was noted that the DA Form 20 
was not in the record.  Another response from the NPRC 
received in February 1997 also indicates that the DA Form 20 
was not of record.  Nevertheless, the veteran has submitted 
copies Orders from the U.S. Army, confirming that he was part 
of the 8th Radio Research Unit (RRU).  Significantly, the two 
letters referenced above from the USASCRUR each indicate that 
they "do not maintain records submitted by Radio Research 
Units."  The USASCRUR has twice notified the veteran and his 
representative of the address where these records could be 
located, but attempts have not been made by either the RO or 
the veteran to request records from that office.  As such, 
the Board finds that the RO should contact the appropriate 
office to request those records.  

Finally, the Board notes that during the pendency of this 
appeal, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law, which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
This law reiterates that the VA has an affirmative duty to 
obtain records held by any Federal Department or Agency.  Id.  
Moreover, the law provides that efforts to obtain those 
records shall continue until the records are obtained, unless 
it is reasonably certain that such records do not exist or 
that further attempts to obtain those records would be 
futile.  Id.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any further 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) in addition to 
the development requested below.  

2.  The RO should make further attempts 
to locate a copy of the veteran's DA Form 
20, including contacting the NPRC and 
specifically requesting that the 
veteran's service personnel file be 
searched for this document, or if that 
document is not available, the RO should 
request some other document identifying 
the precise dates that the veteran was 
stationed in Vietnam, including the unit 
to which he was assigned.  

3.  The RO should contact the veteran and 
offer him the opportunity to provide any 
additional information he can remember 
regarding his claimed stressors.  The RO 
should inform the veteran of the 
importance of providing as much detail as 
possible.  While the Board notes that the 
veteran has consistently stated that he 
cannot remember any names, he should be 
notified that it is also very helpful if 
he can provide approximate dates of 
events, even if as long as a three month 
time span, or a season in the year in 
which a particular claimed stressor may 
have taken place. 

4.  After obtaining any additional 
information from the veteran, the RO 
should review the veteran's claims file 
and outline the veteran's claimed 
stressors in a letter to be sent to the 
U.S. Army INSCOM and the NPRC, at the 
addresses listed in the March 2001 letter 
from the USASCRUR.  The RO should limit 
searches for records to any dates or 
seasons identified by the veteran, if 
any, keeping in mind that the veteran 
reported service in Vietnam from November 
1964 to October 1965.  A copy of any unit 
history for the 8th Radio Research Unit 
for the period of the veteran's time in 
Vietnam should also be requested.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



